DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 31 is objected to because of the following informalities: In line 14, the recitation “portion of the” should be “contact surface of an”. In lines 21-22, the recitation “the cold air from being transmitted to the outer case from the inner case” should be “heat transfer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 31-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,065,608 (Munters) in view of US 3,945,595 (Schlueter) and US 3,999,820 (Haag).
With respect to claim 31: Munters discloses a refrigerator (Fig. 1) comprising: an inner case (wall 14 and liner 14); an outer case (wall 3); a vacuum space (insulating container 2) that is disposed between the inner case and the outer case and that is configured to insulate the outer case from the inner case; a supporting portion (stay bolt 21) disposed in the vacuum space and configured to space the outer case from the inner case; and shelf supports 43 projected from the liner 14 to support a plurality of shelves 42. 
Munters fails to disclose a shelf support 43 linearly aligned with a stay bolt 21. 
Haag Fig. 6 shows a supporting portion (support post 39) that spaces an outer case and an inner case. The supporting portion 39 is linearly aligned with a shelf support 59. Haag Col. 6 discloses using the support (39) at "any portion of the cabinet". 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have one of Munters’ stay bolts 21 and a support 43 linearly aligned, as the combination of prior art elements according to known methods yields 
One would be motivated to align a support 43 and a stay bolt 21 so as to support/space/reinforce the inner and outer cases at a point of loading (loading from shelf 42 and contents thereon). 
Further, it is obvious to change the height of the shelves 42 based on the needs of the user (what is being stored on the shelves 42). When changing the height of at least one of the shelves 42, it is obvious for the support 43 of said shelf 42 to align with a stay bolt 21 as a natural result thereof. While that is not the only possible result, it is an obvious and potential result of changing the height of a shelf 42. 
Haag discloses support posts 39 are formed of an insulative material, such as molded synthetic resin, to maintain insulation between sheet liner 29 and outer cabinet 26 (Col. 5 lines 64-67). 
Schlueter discloses a shelf support member for a refrigerator comprising molded resin (Col. 3 lines 39-53). 
It is known in the refrigerator art to have a shelf support formed of molded resin (Schlueter), that molded resin is suitable for supporting items in a refrigeration construction (Haag), and that molded resin has insulative properties (Haag). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Munters’ shelf supports 43 comprise a molded resin that provides any amount of insulation, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Because Schlueter shows molded resin is suitable for the intended use of Munters’ 
Munters’ shelf support 43 being formed of a molded resin with some non-zero insulative value meets “a dew preventer” comprising “a heat insulating member” as claimed. The insulative property of the resin material reduces a temperature drop of the outer case by not allowing as much (as rapid) cold transfer (conduction) through the support 43 to the outer case. 
With Munters’ support 43 (as the claimed “dew preventer” and “heat insulating member”) and stay bolt 21 (as the claimed “supporting portion”) aligned as described above, the shelf support 43 meets the claim recitations to the positioning of the “dew preventer” and “heat insulating member”.
See Munters Fig. 2. In the combination, the portions of the inside surface of liner 14 to which the shelf supports 43 are mounted make obvious “a first surface” as claimed. In the combination, the portions of the inside surface of liner 14 that do not have shelf supports 43 thereon make obvious “a second surface” as claimed. 
The shelf support 43 being aligned with one of the stay bolts 21 and formed of molded resin makes obvious “wherein the heat insulating member is located on the first surface of the inside surface of the inner case at a location that is opposite to a portion of the outside surface of the inner case that the supporting portion is in a surface contact with” as claimed. 
In Munters Fig. 2, the height of a shelf support 43 is greater than the height of a stay bolt 21. This height difference makes obvious “wherein the first surface of the inside 
Munters’ shelf supports 43 are inside the chamber of the refrigerator, which is cooled by evaporator 17. The shelf supports 43 being made of resin that has a non-zero insulative value makes obvious “and wherein the heat insulating member insulates the first surface of the inside surface of the inner case from cold air of a storage space to limit the cold air being transmitted to the outer case from the inner case through the supporting portion” as claimed.
With respect to claim 32: For the purposes of this rejection, Munters’ casing 8 is interpreted as comprised in the claimed “another heat insulating member”. Casing 8 necessarily has some coefficient of thermal conductivity, and therefore provides some non-zero amount of insulation. See Munters Fig. 2 for casing 8 located at a portion of an outside surface of the outer case (wall 3) adjacent to the supporting portion (stay bolt 21) as claimed. 
With respect to claim 33: See Munters Fig. 2. As modified, Munters’ shelf support 43 (the claimed “heat insulating member”) is on the inside surface of the inner case (liner 14), which is an opposite side to a portion of the outer case (wall 3) that the supporting portion (stay bolt 21) is in contact with.
With respect to claim 34: See Munters Fig. 2 for shelf support 43 projected inward from the inner case 4/14.
With respect to claim 35: Shelf support 43 meets “a supporting portion of a shelf or a drawer” as claimed. 
With respect to claim 36: In the rejection of claim 31, one of Munters’ bolts 21 is relied upon as the claimed “a supporting portion”. The remainder of the plurality of Munters’ bolts 21 comprise “a plurality of reinforcing ribs” as claimed. 
With respect to claim 37: See Munters Fig. 2 for parts 21 located entirely within the vacuum space (space between components 3 and 4).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2,065,608 (Munters) in view of US 3,945,595 (Schlueter) and US 3,999,820 (Haag) as applied to claim 31 above, and further in view of US 1,588,707 (Csiga).
With respect to claim 36: Csiga discloses strips 4 that serve the same purpose as Munters’ bolts 21. It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute Csiga’s strips 4 for Munters’ bolts 21 or to add Csiga’s strips 4 in addition to Munters’ bolts 21, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to add the strips 4 to further reinforce the two cases. In the combination, Csiga’s strips 4 are “a plurality of reinforcing ribs” as claimed. 
Allowable Subject Matter
Claims 19-21, 23-30, and 40 are allowed.
Response to Arguments
The Applicant’s arguments regarding the previous rejections of claims 19-21, 23-30, and 40 and the claims dated 03 May 2021 are persuasive, and are the reasons the claims are allowed. 
Applicant's arguments filed regarding the rejections of claims 31-37 have been fully considered but they are not persuasive.
The configuration of Munters’ shelf supports 43 on the liner 14 make obvious the claimed first and second surfaces of the inside surface of the inner case. 
The shelf support 43 being aligned with the stay bolt 21 makes obvious the heat insulating member being on the inside of the inner case opposite to where the supporting portion contacts the outside surface of the inner case.
The size of shelf support 43 compared to stay bolt 21 makes obvious the claimed difference in size between where the heat insulating member contacts the inside surface of the inner case compared with where the supporting portion contacts the outside surface of the inner case, and the claim recitations to the “projected area”.
The shelf supports 43 having some non-zero insulative value makes obvious preventing cold air from being transmitted as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637